By the Court.
At February term, A. d. 1875, Morrow common pleas, G. recovered judgment against I. for $400. On March 9, 1875, execution was levied on I.’s land in said county, which was, on May 8, 1875, sold by the sheriff to K. The common pleas confirmed the sale and K. received the sheriff’s deed.
On March 16,1875,1. executed an instrument purporting to assign all his property, real and personal, to J. K. for the benefit of his creditors, but did not acknowledge it before any officer. The assignee filed the paper in the probate court, qualified as assignee, and under order of said court, on April 27,1875, sold the land to L. The probate court confirmed this sale and the deed being delivered, L. took possession. G. was not a party in the probate court. In 1876 K. sued L. for possession and recovered judgment. The district court, on error, reversed this judgment. K., asks a reversal of the district court.
Held: The instrument of March 16 did not convey any real estate; the title passed to K. under the execution sale and he owns the land.
*110Judgment of the district court reversed and that of the common pleas affirmed.